     4:20-cr-03119-JMG-CRZ Doc # 31 Filed: 03/22/21 Page 1 of 4 - Page ID # 122




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:20-CR-3119

vs.                                                 TENTATIVE FINDINGS

WAYNE MORRIS,

                     Defendant.

        The Court has received the revised modified presentence investigation
report in this case. The defendant has objected to the presentence report (filing
29) and moved for a downward departure or variance (filing 25).


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing Guidelines to
        the extent permitted and required by United States v. Booker, 543 U.S.
        220 (2005) and subsequent cases. In this regard, the Court gives notice
        that, unless otherwise ordered, it will:

        (a)   give the advisory Guidelines respectful consideration within the
              context of each individual case and will filter the Guidelines' advice
              through the 18 U.S.C. § 3553(a) factors, but will not afford the
              Guidelines any particular or "substantial" weight;

        (b)   resolve all factual disputes relevant to sentencing by the greater
              weight of the evidence and without the aid of a jury;
     4:20-cr-03119-JMG-CRZ Doc # 31 Filed: 03/22/21 Page 2 of 4 - Page ID # 123




        (c)   impose upon the United States the burden of proof on all
              Guidelines enhancements;

        (d)   impose upon the defendant the burden of proof on all Guidelines
              mitigators;

        (e)   depart from the advisory Guidelines, if appropriate, using pre-
              Booker departure theory; and

        (f)   in cases where a departure using pre-Booker departure theory is
              not warranted, deviate or vary from the Guidelines when there is
              a principled reason justifying a sentence different than that called
              for by application of the advisory Guidelines, again without
              affording the Guidelines any particular or "substantial" weight.

2.      The defendant objects to the presentence report on two grounds. Filing
        29. First, the defendant objects to the base offense level of 18, which is
        based on tax losses of more than $250,000. See U.S.S.G. § 2T4.1(G). The
        defendant points out that the factual basis for the plea agreement only
        accounts for $83,107. Filing 29 at 1; see filing 9 at 3. Of course, the
        presentence report and the Court may also consider the defendant's
        relevant conduct, but because the defendant has objected, the
        government has the burden at sentencing to prove "the amount of taxes
        that the taxpayer failed to pay or attempted not to pay" by a
        preponderance of the evidence. U.S.S.G. § 2T1.1; United States v. Hart,
        324 F.3d 575, 578 (8th Cir. 2003). So, the Court will resolve this issue on
        the evidence adduced at sentencing.

        The defendant also objects to the two-level enhancement for
        sophisticated means, arguing that failing to keep records is insufficient


                                        -2-
     4:20-cr-03119-JMG-CRZ Doc # 31 Filed: 03/22/21 Page 3 of 4 - Page ID # 124




        where other efforts weren't undertaken to conceal the offense. Filing 29
        at 4; see Hart, 324 F.3d at 579-80. But while "sophisticated means" for
        purposes of U.S.S.G. § 2T1.1(b)(2) "means especially complex or
        especially intricate offense conduct pertaining to the execution or
        concealment of an offense," "'sophisticated means' need not be highly
        sophisticated." See United States v. Norwood, 774 F.3d 476, 480 (8th Cir.
        2014) (emphasis supplied). Enhancement is appropriate, even if the
        defendant could have taken more intricate steps to avoid payment, when
        the government demonstrates that the scheme was more than a "routine
        tax-evasion case" such as falsifying a Form 1040 to avoid federal taxes.
        See United States v. Brooks, 174 F.3d 950, 958 (8th Cir. 1999). And here,
        the defendant not only destroyed business records: he also admitted to
        using a Philippine bank account and providing false information to his
        tax preparer. See filing 9 at 3. But again, the Court will resolve this
        objection at sentencing.

        The defendant also moves for downward variance based on his age and
        health conditions (including vulnerability to COVID-19) and his personal
        characteristics. Filing 26; filing 28. For the same reasons, he
        alternatively moves for a downward departure pursuant to U.S.S.G. §
        5H1.1, which provides that a departure may be appropriate when "the
        defendant is elderly and infirm and where a form of punishment such as
        home confinement might be equally efficient as and less costly than
        incarceration." Filing 25. This motion will be resolved at sentencing.

3.      Except to the extent, if any, that the Court has sustained an objection,
        granted a motion, or reserved an issue for later resolution in the




                                        -3-
     4:20-cr-03119-JMG-CRZ Doc # 31 Filed: 03/22/21 Page 4 of 4 - Page ID # 125




        preceding paragraph, the parties are notified that the Court's tentative
        findings are that the presentence report is correct in all respects.

4.      If any party wishes to challenge these tentative findings, that party
        shall, as soon as possible (but in any event no later than three (3)
        business days before sentencing) file with the Court and serve upon
        opposing counsel an objection challenging these tentative findings,
        supported by a brief as to the law and such evidentiary materials as are
        required, giving due regard to the local rules of practice governing the
        submission of evidentiary materials. If an evidentiary hearing is
        requested, such filings should include a statement describing why a
        hearing is necessary and how long such a hearing would take.

5.      Absent timely submission of the information required by the preceding
        paragraph, the Court's tentative findings may become final and the
        presentence report may be relied upon by the Court without more.

6.      Unless otherwise ordered, any objection challenging these tentative
        findings shall be resolved at sentencing.

        Dated this 22nd day of March, 2021.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -4-
